DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2007/0038128 Sawanoi et al., hereinafter “Sawanoi”.
Regarding claim 1, Sawanoi discloses an information processing apparatus (Figure 1, element 1) comprising: an information acquisition circuit (Figure 1, elements 21 and 14; sensors that measure data) configured to acquire, from a specific subject (Para 36) to be measured, successively measured blood pressure data (Para 10 and 69) and measurement data of a plurality of elements other than a blood pressure (Para 69; pulse rate); a blood pressure fluctuation detection circuit (Figure 1, element 24) configured to detect a risk degree indicated by a detected blood pressure fluctuation (Para 51 and 59-61, examiner still believes that a change in SBP or DBP after getting up, indicating hypertension still reads on these limitations, see response to arguments for further details), the detected blood pressure fluctuation being a blood pressure surge (See Para 60 and the definition through Pubmed https://pubmed.ncbi.nlm.nih.gov/24869968/#:~:text=Abstract,correlated%20with%20increase
Regarding claim 2, Sawanoi discloses a correlation determination circuit (Figure 1, element 24; determination portion) configured to determine a correlation between measurement data of each of the elements other than the blood pressure (Para 107; a comparison is carried out between blood pressure and pulse rate), which the information acquisition circuit acquires (Figure 1, elements 21 and 14), and the detected blood pressure fluctuation having a magnitude greater than or equal to the reference value (Para 107; blood pressure is included in the comparison and is determined to be getting higher), which the blood pressure fluctuation detection circuit detects (Figure 1, element 24; calculation portion), wherein the display controller (Figure 1, element 25) is configured to cause the display device (Figure 1, element 4) to display measurement data of an element (Figure 14 and Para 107) determined by the correlation determination circuit to have a high correlation with the detected blood pressure fluctuation having a magnitude greater than or equal to the reference value (Para 107 discloses that each of the blood pressures is compared with the pulse rate and an arrow indicates if there is a change amongst the three types of data, indicating a high or low correlation), by associating the measurement data of the element with the blood pressure data in the enlargement period (Para 107 and 23).
Regarding claim 3, Sawanoi discloses the display controller (Figure 1, element 28) is configured to update, in accordance with an instruction (Para 133) by an operator on an element that is to be displayed in the enlargement period (Para 93; the user can select which average data to be displayed), the element, which is displayed by being associated with the blood pressure data in the enlargement period (Para 93-94 and Figure 10, the enlargement period being the measurements before or after going to bed), to the element which the operator designates (Para 93).
Regarding claim 4, Sawanoi discloses the display controller is configured to update (Para 93), in accordance with an instruction (Para 133) by an operator on an enlargement period (Para 93; the user can select to view measurements after getting up, or before going to bed), the enlargement period, which is displayed on the display device (Figure 10, element 53), to the enlargement period which the operator designates (Para 93).
Regarding claim 5, Sawanoi discloses a correlation information generation circuit (Figure 1, element 24; determination portion) configured to generate correlation information (Para 107; a comparison is carried out between blood pressure and pulse rate and is displayed) which indicates a correlation between a specific element (Para 107; pulse rate) and the detected blood pressure fluctuation (Para 107; change in systolic or diastolic blood pressure) having a magnitude greater than or equal to the reference value (Para 107; blood pressure is included in the comparison and is determined to be getting higher), wherein the display controller (Figure 1, element 25) is configured to cause the display device (Figure 1, element 4) to display the correlation information (Para 107-108) which the correlation information generation circuit generates in accordance with a display instruction (Para 133) of an operator (Para 93).
Regarding claim 7, Sawanoi discloses a non-transitory computer-readable storage medium (Para 80 and 81) storing an information processing program (Para 80) for causing a computer to execute (Para 80): a function of acquiring (Para 10 and 69), from a specific subject to be measured (Para 36), successively measured blood pressure data (Para 10 and 69) and measurement data of a plurality of elements other than a blood pressure (Para 69; pulse rate); a function of detecting a risk degree indicated by a detected blood pressure fluctuation (Para 51 and 59-61; examiner still believes that a change in SBP or DBP after getting up, indicating hypertension still reads on these limitations, see response to arguments for further details), the detected blood pressure fluctuation being a blood pressure surge (See Para 60 and the definition through Pubmed https://pubmed.ncbi.nlm.nih.gov/24869968/#:~:text=Abstract,correlated%20with%20increased%20cardiovascular%20risk. Clearly, the reference is showing that the fluctuation is a blood pressure surge) and having a magnitude greater or equal to a reference value (Para 59-61, the blood pressure fluctuation is indicated by the ME value, whether it’s the average or difference. Para 61 clearly shows that value being compared to a reference value, in order to determine the risk value), and the risk degree being detected from the acquired successively measured blood pressure data (Para 51 and 59-61); and a function of causing a display device (Para 40; Figure 1, element 4) to graph- display blood pressure data (Para 112) in an enlargement period (Figure 23, the enlargement period can be the day of the week or in Para 23 the prescribed period after or before going to bed) including a time slot of the detected blood pressure fluctuation (Figure 23 shades in the high values of blood pressure and they are within the time slot of measuring) having the magnitude greater than or equal to the reference value (Para 126 and 127; Also look at Para’s 117-119 where a change in blood pressure, which will be discussed further in the response to arguments section, is higher than some reference value, indicating a risk), and measurement data of at least one of the elements other than the blood pressure (Para 39 and 40; pulse rate) in the enlargement period (Para 23 discloses that all measurements will happen before and after a prescribed period), by associating, by a time axis (Figure 23, time is depicted on the bottom axis of the bar graphs), the blood pressure data in the enlargement period (Figure 23; SBP and DBP) and the measurement data of the at least one of the elements (Figure 23; PLS), and by color-coding (Para 86-88), according to the risk degree (Para 88), the time slot of the detected blood pressure fluctuation having the magnitude greater than or equal to the reference value (Para 88), wherein the reference value indicates a blood pressure surge (Para 87 and 90; the reference value is chosen for use in risk determination, anything higher will be an indication of a pressure surge) and is a magnitude of a reference blood pressure fluctuation (Para 87 and 90; the reference value is what is being compared to determine a fluctuation in blood pressure) for a period required for the reference blood pressure fluctuation (Para 87, 90, and 94 determined within a time period after a person gets up).
Regarding claim 8, Sawanoi discloses the blood pressure fluctuation detection circuit (Figure 1, element 24) is configured to detect a plurality of blood pressure fluctuations (Para 51 and 59-61; before and after getting up) having the magnitude greater than or equal to the reference value (Para 59-61) from the blood pressure data (Para 51 and 59-61), and the display controller (Figure 1, element 25) configured to cause a display device (Para 40; Figure 1, element 4) to graph-display blood pressure data (Para 112) in an enlargement period (Figure 23, the enlargement period can be the day of the week or in Para 23 the prescribed period after or before going to bed) including a time slot of the detected blood pressure fluctuations (Figure 23 shades in the high values of blood pressure and they are within the time slot of measuring), and measurement data of at least one of the elements other than the blood pressure (Para 39 and 40; pulse rate) in the enlargement period (Para 23 discloses that all measurements will happen before and after a prescribed period), by associating, by a time axis (Figure 23, time is depicted on the bottom axis of the bar graphs), the blood pressure data in the enlargement period (Figure 23; SBP and DBP) and the measurement data of the at least one of the elements (Figure 23; PLS).
Regarding claim 9, Sawanoi discloses the function of detecting (Para 51 and 59-61) is a function of detecting a plurality of blood pressure fluctuations (Para 51 and 59-61; before and after getting up) having the magnitude greater than or equal to the reference value (Para 59-61) from the blood pressure data (Para 51 and 59-61), and the function of causing the display device to graph- display blood pressure data (Para 40; Figure 1, element 4) is a function of causing the display device (Para 40; Figure 1, element 4) to graph-display blood pressure data (Para 112) in an enlargement period (Figure 23, the enlargement period can be the day of the week or in Para 23 the prescribed period after or before going to bed) including a time slot of the detected blood pressure fluctuations (Figure 23 shades in the high values of blood pressure and they are within the time slot of measuring), and measurement data of at least one of the elements other than the blood pressure (Para 39 and 40; pulse rate) in the enlargement period (Para 23 discloses that all measurements will happen before and after a prescribed period), by associating, by a time axis (Figure 23, time is depicted on the bottom axis of the bar graphs), the blood pressure data in the enlargement period (Figure 23; SBP and DBP) and the measurement data of the at least one of the elements (Figure 23; PLS).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0038128 Sawanoi et al., hereinafter “Sawanoi” in view of US 2017/0042433 NOH et al., hereinafter “Noh”.
Regarding claim 6, Sawanoi discloses the information acquisition circuit (Figure 1, elements 21 and 14; sensors that measure data) is configured to acquire the successively measured blood pressure data (Para 10 and 69) by a blood pressure sensor (Figure 1, element 14).
Sawanoi does not disclose any one of a PTT method, a tonometry method, an optical method, a radio wave method, and ultrasonic method.
However, Noh discloses a blood pressure estimating device (Abstract) and teaches any one of a PTT method, a tonometry method, an optical method, a radio wave method, and ultrasonic method (Para 63; using PTT method).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have measured blood pressure using the PTT method, as taught by Noh, in the invention of Sawanoi, in order to estimate the blood pressure using other various signals (Noh; Para 63).

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
A reference was found to disclose calculating a risk degree using multiple risk assessments, which could potentially read on the three-step risk degree, however no references were found to update the reference value and read on the “three-step reference values” limitation. For this reason claims 10 and 11 are objected to as being allowable.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792